DETAILED ACTION

Status of Application, Amendments and/or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The first preliminary amendment of 9/26/19 has been entered in full. Claims 1-48 are canceled. New claims 49-69 are added.
The second preliminary amendment of 2/10/21 has been entered in full. Claims 55 and 56 are canceled. Claims 62, 66 and 68 are amended.
Claims 49-54 and 57-69 are pending in the instant application.

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art. The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).

When Claims are Directed to Multiple Categories of Inventions
As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories: (1) A product and a process specially adapted for the manufacture of said product; or (2) A product and process of use of said product; or (3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or (4) A process and an apparatus or means specifically designed for carrying out the said process; or (5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475(c).

Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 49-54, drawn to a chimeric antigen receptor (CAR) specific for CD22, and a polynucleotide encoding said CAR.

Group II, claims 57-63, drawn to an immune cell comprising inactivation of a TRAC gene, a population of said cells, a pharmaceutical composition comprising said population of cells and a kit comprising said cell.

Group III, claims 64-69, drawn to a method comprising administering cells comprising an inactivation of the TRAC gene.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
	
	Group I does not share the same or corresponding technical feature with Group II, because Group I is directed to a chimeric antigen receptor not required Group II. 
As amended, claim 57 of Group II now depends from claim canceled claim 56, and as such the only limitation required by claim 57 is that the immune cell comprises an inactivation of the TRAC gene.
	Group III does not share the same or corresponding technical feature with Group I because it only requires a cell having an inactivation of the TRAC gene, and does not require the the CAR of Group I.


Election(s) of species
Four elections of species are also required, as follows.
(1) This application contains claims directed to more than one species of scFv specific for CD22 of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 	
The species are as follows: 
scFv having a heavy and light chain variable region of SEQ ID NO: 71 and 72;
scFv having a heavy and light chain variable region of SEQ ID NO: 73 and 74;
scFv having a heavy and light chain variable region of SEQ ID NO: 75 and 76;
scFv having a heavy and light chain variable region of SEQ ID NO: 77 and 78;
scFv having a heavy and light chain variable region of SEQ ID NO: 79 and 80;
scFv having a heavy and light chain variable region of SEQ ID NO: 81 and 82;
scFv having a heavy and light chain variable region of SEQ ID NO: 83 and 84;
scFv having a heavy and light chain variable region of SEQ ID NO: 85 and 86;
scFv having a heavy and light chain variable region of SEQ ID NO: 87 and 88; or
scFv having a heavy and light chain variable region of SEQ ID NO: 89 and 90.
Currently, the claims are directed to each species in the alternative.
The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the species lack the same or corresponding special technical features for the following reasons: Each antibody is a molecule with a different structure. Lack of unity is shown because these species lack a common utility which is based upon a common structural feature which has been identified as the basis for that common utility.

(2) This application contains claims directed to more than one species of hinge domain of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 	
The species are as follows: FcRIIIα hinge, CD8α hinge, IgG1 hinge, IgG4 hinge or PD1 hinge.
Currently, the claims are directed to each species in the alternative.
The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the species lack the same or corresponding special technical features for the following reasons: Each hinge is a from a protein with a different structure. Lack of unity is shown because these species lack a common utility which is based upon a common structural feature which has been identified as the basis for that common utility. Furthermore, each hinge was known in the prior art. Therefore, the species do not share a special technical feature, as they do not share a contribution over the prior art.

(3) This application contains claims directed to more than one species of mAb-specific epitope of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 	
The species are as follows: CPYSNPSLC, NSELLSLINDMPITNDQKKLMSNN, CQFDLSTRRLKC, CQYNLSSRALKC, CVWQRWQKSYVC, CVWQRWQKSYVC, SFVLNWYRMSPSNQTDKLAAFPEDR, SGTYLCGAISLAPKAQIKE, ELPTQGTFSNVSTNVSPAKPTTTA, ELPTQGTFSNVSTNVSPAKPTTTA, GQNDTSQTSSPS
Currently, the claims are directed to each species in the alternative.
The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the species lack the same or corresponding special technical features for the following reasons: Each epitope is protein sequence with a different structure. Lack of unity is shown because these species lack a common utility which is based upon a common structural feature which has been identified as the basis for that common utility.

(4) This application contains claims directed to more than one species of hematological cancer of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 	
The species are as follows: Hodgkin lymphoma, Burkitt lymphoma, other non-Hodgkin lymphoma (specify type), multiple myeloma, B-chronic lymphocytic leukemia, hairy cell leukemia, acute lymphocytic leukemia, acute myeloid leukemia, other leukemia (specify type), other acute lymphocytic cancer (specify type).
Currently, the claims are directed to each species in the alternative.
The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the species lack the same or corresponding special technical features for the following reasons: each type of hematological cancer has a different diagnostic criteria. Lack of unity is shown because these species lack a common utility which is based upon a common structural feature which has been identified as the basis for that common utility. Furthermore, each type of hematological cancer was known in the prior art. Therefore, the species do not share a special technical feature, as they do not share a contribution over the prior art.

Applicants are required, in reply to this action, to elect a single species of (1) scFv specific for CD22, (2) hinge domain, (3) mAb specific epitope and (4) hematological cancer, to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise include all the limitations of an allowed generic claim. 

Applicants are reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY C HOWARD whose telephone number is (571)272-2877. The examiner can normally be reached on Monday - Friday 9 - 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ZACHARY C HOWARD/Primary Examiner, Art Unit 1646